PER CURIAM.
Allan M. Konrad appeals from the order and judgment of the United States District Court for the Eastern District of Texas. Konrad v. General Motors, No. 00-CV-21 (E.D. Tex. June 29, 2001). In light of our opinion in Netscape Communications Corp. v. Konrad, 295 F.3d 1315 (Fed.Cir.2002), affirming the district court’s judgment that U.S. Patent Nos. 5,544,320, 5,696,901, and 5,974,444 are invalid under the public use and on-sale bars of 35 U.S.C. § 102(b), we vacate the judgment of *433noninfringement and remand for appropriate disposition.